FILED
                            NOT FOR PUBLICATION                             AUG 01 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 15-50219

               Plaintiff - Appellee,             D.C. No. 3:14-cr-07131-GT

 v.
                                                 MEMORANDUM*
RAMIRO LOPEZ-AQUIRRE, a.k.a.
Hector Lopez, a.k.a. Ramiro Lopez, a.k.a.
Ramiro Lopez-Aguirre,

               Defendant - Appellant.


                   Appeal from the United States District Court
                      for the Southern District of California
                  Gordon Thompson, Jr., District Judge, Presiding

                              Submitted July 26, 2016**

Before:        SCHROEDER, CANBY, and CALLAHAN, Circuit Judges.

      Ramiro Lopez-Aquirre appeals from the district court’s judgment and

challenges the 24-month sentence imposed upon revocation of supervised release.

We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Lopez-Aquirre contends that the district court procedurally erred by failing

to respond to his mitigating arguments. We review for harmless error, see United

States v. Munoz-Camarena, 631 F.3d 1028, 1030 & n.5 (9th Cir. 2011), and find

none. The record reflects that the district court listened to Lopez-Aquirre’s

mitigating arguments. Moreover, the district court’s reasons for imposing the

sentence are apparent from the record. See United States v. Carty, 520 F.3d 984,

992 (9th Cir. 2008) (en banc) (“[A]dequate explanation in some cases may also be

inferred from the PSR or the record as a whole.”). Nothing more was required.

See Rita v. United States, 551 U.S. 338, 358-59 (2007).

      AFFIRMED.




                                          2                                     15-50219